11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Kelly Spurlock,                               * From the 29th District
as legal representative for the                Court of Palo Pinto County,
Estate of J.O. Spurlock,                        Trial Court No. C43924.

Vs. No. 11-12-00357-CV                        * January 29, 2015

Beacon Lloyds Insurance Company and           * Opinion by Bailey, J.
Grantham-Adkins Insurance Agency,              (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the orders below. Therefore, in accordance with this court’s opinion,
the orders of the trial court are in all things affirmed. The costs incurred by
reason of this appeal are taxed against Kelly Spurlock, as legal representative for
the Estate of J.O. Spurlock.